Citation Nr: 1605296	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-16 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury with brain trauma.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1973, including a period of active duty for training (ACDUTRA) from November 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran was provided a December 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

Service connection for depressive disorder and anxiety secondary to a motor vehicle accident in service was denied in a January 2002 rating decision that became final.  A September 2007 rating decision denied the Veteran's claim to reopen, and he did not perfect an appeal of that decision to the Board.  Subsequently, the RO adjudicated the claim presently on appeal for residuals of a head injury with brain trauma secondary to a motor vehicle accident in service.

The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss.  The Federal Circuit held that these were two different claims. 

Moreover, a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125; see also Boggs, 520 F.3d at 1335; Velez v. Shinseki, 23 Vet. App. 199 (2009).

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204.  The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id.

The Board finds that the claim for service connection for depressive disorder and anxiety, and the claim for service connection for residuals of a head injury with brain trauma, while both secondary to the same motor vehicle accident in service, are separate and distinct.  To that end, the Veteran has claimed that he experiences cluster headaches and cognitive difficulties related to the alleged brain trauma, while his claimed psychological conditions, including depression, anxiety, and PTSD appear to manifest as separate disabilities.  Thus, the Board finds that the present appeal is a new claim for service connection, and not a claim to reopen.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a head injury with brain trauma were not incurred in service, and are not otherwise related to service.
CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury with brain trauma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Residuals of a Head Injury with Brain Trauma

The Veteran contends that he has residuals of a head injury with brain trauma due to a motor vehicle accident in service.  He asserts that his current residuals include headaches and psychological and cognitive problems.  

Service personnel records, as well as lay testimony from the Veteran and a fellow service member who was involved in the incident, confirm that the Veteran was a passenger in a truck that crashed during a training exercise in May 1972.  The record reflects that the driver was taken to the hospital with serious injuries, while the Veteran was not.  The record does not reflect that the Veteran reported a head injury at that time.  The Veteran himself noted during the December 2015 Board hearing that he did not seek treatment for any medical problems immediately following the accident.  Subsequent to the motor vehicle accident, service treatment records do not contain any treatment for or complaints of a head injury.  

The Board finds that the service treatment records are complete.  The service treatment records contain reports of chronological care that document injuries and illnesses sustained during service, including back pain and hyperventilation, among other conditions.  Had the Veteran injured his head in service, it would have been documented in service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Thus, the weight of the lay and medical evidence does not demonstrate that any head injury or residuals were present during service or otherwise caused by service.

Post-service treatment records show that he was hospitalized in November 1983 for an unrelated condition.  At that time, he reported that his relevant medical history included trauma to his back from a truck accident in service.  He did not indicate any head trauma.  A December 1994 emergency room note shows that he sustained head trauma while working on his car.  He complained of headaches following the accident.  Upon physical examination, he had a superficial abrasion on his head.  A neurologic examination was unremarkable.  The diagnosis was scalp contusion with minor closed head injury.  He complained of headaches at a follow-up visit several days later, and noted that he had also experienced a head injury 20 years ago, while in the military.  There were no neurological findings and the attending physician remarked that he did not suspect intracranial hemorrhage.  He was hospitalized in April 1997 after falling out of a tree, sustaining a laceration on his head.  A CT scan was within normal limits.  He related a history of concussions in July 1994, December 1995, and May 1996.  

At a November 1997 private psychological evaluation, the Veteran related a history of a May 1996 closed head injury which "has completely derailed me."  He reported that he fell on his front steps and hit his forehead, resulting in a loss of consciousness of approximately eight minutes.  He told the examiner that, "the head injury is really what caused me to become idle" and complained of post-traumatic headaches that are often disabling.  He was hospitalized for a January 1999 head injury and reported a medical history of a traumatic head injury with post-concussion syndrome in 1996 and with posttraumatic cluster headache syndrome, sometimes exacerbated by blows to the head.

A private treatment record of November 1999 shows that he related a past medical history of "serious motor vehicle accident in 1973" in which he injured his right lateral orbit and left frontal bone, and head traumas with possible loss of consciousness in July and December of 1994.  His private physician submitted a September 2000 statement indicating that the Veteran has been treated for cluster headaches as a result of a motor vehicle accident in 1996.  

He related a history of head injury during an August 2003 hospitalization.  A test of cognitive ability was within normal limits, and his intellect was noted to be above normal limits.  He stated that in 1972 when he was in the service, he was involved in a truck accident and he had an injury to the head, back, and shoulder.  He also described a head injury in 1996 where he fell and injured his head, and then developed seizures for one year after the incident.

In a June 2012 statement, the Veteran acknowledged the 1996 head injury, but indicated that that injury "was a result of the balance and dizziness, problems I already had been having for many years, since the incident in May 1972.  I had not been "right" since then.  A head injury in 1996 does not in away way rule out the previous injury in 1972."

The Veteran was provided an August 2015 VA examination.  The examiner determined that there was no current diagnosis of a traumatic brain injury.  No other residuals of a head trauma were noted upon examination.  

Thus, the evidence cited above reflects that there was no head trauma in service and no current residuals of any head trauma.  He first related a medical history of a head trauma in service in December 1994, more than 20 years after separation.  Throughout his frequent hospitalizations and other medical treatment after service separation, he discussed several post-service head injuries but only twice - in December 1994 and August 2003 - claimed to have had a head injury that was related to the truck accident in service.  In November 1997, he related his headache condition to the May 1996 head injury, not the incident in service.  

While the Veteran is competent to report experiencing headaches and cognitive problems, his statement that these symptoms are related to the truck accident in service is not credible.  Specifically, his statements made in connection to his claim for compensation benefits are directly contradicted by his own statements made in pursuit of medical care, when he has consistently related his symptoms to post-service head injuries.  Thus, his contradictory statements made in connection to the current claim for benefits are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  Additionally, he has not demonstrated that he has the knowledge, education or training to diagnose brain trauma, or to render a medical opinion regarding whether his claimed headaches and cognitive impairments are residuals of a head injury.  Therefore his opinions as to the diagnosis and etiology of the claimed condition are not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Accordingly, the preponderance of the evidence is against the claim for service connection for residuals of a head injury with brain trauma, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in February 2008, prior to the initial adjudications of the issue on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The undersigned VLJ who conducted the December 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed condition.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board thus finds that all necessary development has been accomplished. 

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA medical examination in July 2015 with respect to the claimed condition.  The Board finds that the examination is adequate, as the examiner obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for residuals of a head injury with brain trauma is denied.


REMAND

The September 2007 rating decision denied service connection for PTSD and declined to reopen the claim for service connection for depressive disorder and anxiety.  The Veteran submitted a January 2008 notice of disagreement to both issues, but the RO only issued a statement of the case with regard to the issue of whether new and material evidence had been submitted to reopen the claim for service connection for depressive disorder and anxiety.  Because the Veteran has filed a notice of disagreement with regard to the issue of entitlement to service connection for PTSD, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to service connection for PTSD.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


